                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

KATRINA RIVERA,                        )
                                  )
        Plaintiff,                )
v.                                )               CV419-317
                                  )
EQUIFAX INFORMATION SERVICES, LLC,)
et al.,                           )
                                  )
        Defendants.               )

                                ORDER

     This case, involving allegations of violations of the Fair Credit

Reporting Act was assigned to the undersigned. Because an attorney from

the undersigned’s former law firm has appeared in this case, and to avoid

any appearance of impropriety, I recuse. The Clerk is DIRECTED to

forward a copy of this order to the assigned District Judge for

reassignment.

     SO ORDERED, this 13th day of March,, 2020.

                                       _______________________________
                                         __________________________
                                        Christopher
                                       Ch     opher L. Ray
                                         hristo
                                        United States Magistrate Judge
                                        Southern District of Georgia
